IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40097
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JUAN MIGUEL ESTRADA-OLIVARES,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-361-1
                      --------------------
                        October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Juan Miguel Estrada-Olivares (Estrada) appeals his guilty-

plea conviction for illegal reentry into the United States, in

violation of 8 U.S.C. § 1326.    Estrada contends that the district

court erred in ordering his federal sentence to run

consecutively, rather than concurrently, to his undischarged

state sentence.     Estrada’s argument is foreclosed by our decision

in United States v. Reyes-Lugo, 238 F.3d 305, 308-09 (5th Cir.),

cert denied, 121 S. Ct. 2232 (2001).     Estrada, nevertheless,

seeks to preserve the issue for review by the Supreme Court.

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.